
	
		II
		109th CONGRESS
		2d Session
		S. 3805
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Levin (for himself,
			 Mr. Bunning, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  special resource study to determine the suitability and feasibility of
		  including in the National Park System certain sites in Monroe County, Michigan,
		  relating to the Battles of the River Raisin during the War of
		  1812.
	
	
		1.Short titleThis Act may be cited as the
			 River Raisin National Battlefield
			 Study Act.
		2.Special resource
			 study, Monroe County, Michigan, sites relating to Battles of the River
			 Raisin
			(a)Study
			 requiredThe Secretary of the
			 Interior shall conduct a special resource study of sites in Monroe County,
			 Michigan, relating to the Battles of the River Raisin on January 18 and 22,
			 1813, and their aftermath to determine—
				(1)the national
			 significance of the sites; and
				(2)the suitability and
			 feasibility of including the sites in the National Park System.
				(b)RequirementsThe
			 study conducted under subsection (a) shall include the analysis and
			 recommendations of the Secretary on—
				(1)the effect on
			 Monroe County, Michigan, of including the sites in the National Park System;
			 and
				(2)whether the sites
			 could be included in an existing unit of the National Park System.
				(c)ConsultationIn
			 conducting the study under subsection (a), the Secretary shall consult
			 with—
				(1)appropriate
			 Federal agencies and State and local government entities; and
				(2)interested groups
			 and organizations.
				(d)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with Public Law 91–383 (16 U.S.C. 1a–1 et seq.).
			(e)ReportNot later than three years after the date
			 on which funds are first made available for the study, the Secretary shall
			 submit to the Committee on Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report
			 containing—
				(1)the findings of
			 the study; and
				(2)any conclusions
			 and recommendations of the Secretary.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to conduct the study.
			
